DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 16/700,478, filed on 12/02/2019.
2.	Claims 1-20 are pending.
3.	Claims 1-20 are rejected.

Oath or Declaration
4.	Applicant(s) oath or declaration filed on 12/02/2019 are approved by the office.
Drawings
5.	The drawings and specifications filed on 12/02/2019 are approved by the office.
Information Disclosure Statement
6.	IDS filed on 12/02/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



7.	Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Zavalkovsky et al., (USPUB 20050198190 A1) hereinafter Zavalkovsky.

8.	Regarding claim 1, Zavalkovsky disclosed a computer-implemented method comprising: 
receiving, at a server system, a data transmission from a client device, the data comprising a characteristic of a content to be rendered by a server (see para. [0043] shows timeout based on request type); 
adjusting automatically using a machine-learning heuristic model, based on the received information, an amount of time in a previously stored timeout parameter associated with a client device with a new timeout parameter to enable communication between the client device and the server (see para. [0053] and [0062-0065] shows automatically adjusting timeout based on request); 
storing in a memory the new timeout parameter in place of the previously stored timeout parameter responsive to the amount of time to wait for a response from the client device satisfying the new timeout parameter, terminating the communication between the client device and the server (see para. [0043], [0053], [0062-0065] and [0076] shows terminating connection from timeout).

computer usable program product comprising one or more computer-readable storage devices that further includes limitations that are substantially similar to claim 1. Zavalkovsky disclosed computer usable program product comprising one or more computer-readable storage devices (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.
Claim 20 recites a computer system that further includes limitations that are substantially similar to claim 1 Zavalkovsky disclosed a computer system (see Fig.1 and associated texts). As such, is rejected under the same rationale as above.

9.	Regarding claim 2, Zavalkovsky disclosed the computer-implemented method of claim 1, further comprising: receiving, at the server system, a data transmission from the client device, the data comprising: at least one of a characteristic of traffic of a connection to the server, and a characteristic of a user of the server (see para. [0043], [0053], [0060-0065] and [0076] shows authenticating user).

10.	Regarding claim 3, Zavalkovsky disclosed the computer-implemented method of claim 1, further comprising: responsive to monitoring the characteristic of a content to be rendered by a server and identifying that the characteristic of the content is a streaming content, adjusting automatically an amount of time in a previously stored timeout parameter associated with a client device with a new timeout parameter to enable communication between the client device and the server (see para. [0043], [0053], [0062-0065], [0076] and [0094] shows data stream).



12.	Regarding claim 5, Zavalkovsky disclosed the computer-implemented method of claim 2, wherein the characteristic of traffic is a location of a request to connect to the server (see para. [0043], [0053], [0062-0065], [0076] and [0083]).

13.	Regarding claim 6, Zavalkovsky disclosed the computer-implemented method of claim 2, wherein the communication between the device and the server occurs over at least two of a 3G, 4G, or 5G wireless network (see para. [0093]).

14.	Regarding claim 7, Zavalkovsky disclosed the computer-implemented method of claim 2, further comprising: adjusting automatically the amount of time in a previously stored timeout parameter associated with a first client device based on a geographical location of the first client device of the first user (see para. [0043], [0053], [0062-0065] and [0076]).



16.	Regarding claim 9, Zavalkovsky disclosed the computer-implemented method of claim 2, further comprising: responsive to the characteristic of the content to be rendered by the server monitored to be of a sensitive nature, adjusting automatically, based on the monitored information, an amount of time in a previously stored timeout parameter associated with a client device with a new timeout parameter to enable communication between the client device and the server (see para. [0043], [0053], [0062-0065] and [0076] shows authentication characteristics).

17.	Regarding claim 10, Zavalkovsky disclosed the computer-implemented method of claim 9, further comprising: responsive to identifying the characteristic of the content to be rendered by the server to be of a sensitive nature and identifying the characteristic of the geographical location of the first client device of the first user is within a predetermined threshold proximity to the geographical location of the second client device that is unknown to the first user, prompting an authentication challenge to the first user; responsive to the authentication of the first user being successful, granting access to the sensitive content (see para. [0043], [0053], [0062-0065] and [0076]).

18.	Regarding claim 11, Zavalkovsky disclosed the computer-implemented method of claim 1, further comprising: responsive to a wireless communication network of the communication between the client device and the server changing from a first wireless communication network to a second wireless communication network, adjusting automatically the amount of time of the previously stored timeout parameter associated with the client device with the new timeout parameter to enable communication between the client device and the server (see para. [0043], [0053], [0062-0065] and [0076] 

19.	Regarding claim 12, Zavalkovsky disclosed the computer-implemented method of claim 11, wherein the first wireless communication network has a different connection data transfer speed than the second wireless communication network (see para. [0043], [0053], [0062-0065] and [0076]).

20.	Regarding claims 13 and 19, Zavalkovsky disclosed the computer-implemented method of claim 2, further comprising: responsive to detecting a change in at least one of the characteristics of the received information and comparing the change to historical data associated with the at least one characteristics of the received information, adjusting automatically an amount of time in a previously stored timeout parameter associated with a client device with a new timeout parameter to enable communication 

21.	Regarding claim 14, Zavalkovsky disclosed the computer-implemented method of claim 2, wherein a characteristic of the user of the server is at least one of: input device activity, user gaze activity, distance of the user relative to the client device, age of the user, and demographics of the user (see para. [0043], [0053], [0062-0065] and [0076]).

22.	Regarding claim 15, Zavalkovsky disclosed the computer-implemented method of claim 14, further comprising: responsive to historical inactivity periods of a client device, overriding an adjustment of a previously stored timeout parameter associated with the client device (see para. [0043], [0053], [0062-0065] and [0076]).

23.	Regarding claim 16, Zavalkovsky disclosed the computer-implemented method of claim 2, further comprising: adjusting automatically, based on at least two categories of the received information including a characteristic of a content to be rendered by a server, a characteristic of traffic of a connection to the server, and a characteristic of a user of the server , an amount of time in a previously stored timeout parameter associated with a client device with a new timeout parameter to enable communication between the client device and the server (see para. [0043], [0053], [0062-0065] and [0076]).

24.	Regarding claim 17, Zavalkovsky disclosed the computer-implemented method of claim 2, further comprising: adjusting automatically, based on the received information including a characteristic of a content to be rendered by a server, a characteristic of traffic of a connection to the server, and a characteristic of a user of the server, an amount of time in a previously stored timeout parameter associated with a client device with a new timeout parameter to enable communication between the client device and the server (see para. [0043], [0053], [0062-0065] and [0076]).

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
an interactive platform for judging an activity by a participant in an event. The platform includes a client application program downloadable to a mobile device. The program may include a database storing a mobile device identifier (ID), a user ID, user information, and location data of the device. The application may further be configured to display one or more events of the activity as well as an input for receiving a score of the activity from the user. The platform may additionally include a server system connected with the client application programs via a communication network. The server system may be configured for receiving the mobile device ID, the user ID, the user information, and the location data for the client program, and may further be configured to receive the scores from the users, and to adjust the scores according to determined bias of the associated user. (Wanke ‘653
Interface device for interfacing between a PLMN network and a non-PLMN network, the PLMN network being configured to recognize cellular base stations as nodes thereof through which to mediate connections to cellular mobile devices, the non-PLMN networks each comprising a plurality of access points for mediating connections to network compatible mobile devices, and for which the network compatible mobile devices are not required to be cellular devices. The interface device is configured as a node of the PLMN network to appear to the PLMN network as a standard cellular base station, and comprises functionality to make non-cellular devices connecting to the non-PLMN network and attempting to access the PLMN network through the non-PLMN network appear as cellular devices to the PLMN network. (Katz ‘455)
A method, system, and apparatus, including a program encoded on computer-readable medium, for transmitting data to a server. A wireless communication connection is established between a first computing device and a second computing device. Data transmitted from the first computing device to the second computing device is received over the wireless communication connection and stored on the second computing device for uploading to a server on an IP based network. The wireless communication connection is disconnected. An IP communication connection is established between the second computing device and the server on the IP based network, and at least a portion of the stored data is transmitted from the second computing device to the server on the IP based network over the IP communication connection after the wireless communication connection between the first computing device and the second computing device is disconnected. (Barkan  ‘350)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVOUD A ZAND/Primary Examiner, Art Unit 2443